PER CURIAM.
Plaintiff sued defendant for goods sold and delivered to the defendant. The defendant denied liability and counterclaimed for damages for breach of contract. In a non-jury trial the court entered judgment against the plaintiff on its claim and in favor of the defendant on its counterclaim.
Plaintiff seeks reversal of the judgment on the ground that there is insufficient evidence to support the judgment.
The issues which were in dispute were resolved in favor of the defendant-counter-claimant by the trial judge, whose duty it was to reconcile conflicts and evaluate testimony, to judge the credibility of the witnesses and determine the reasonableness and weight of the evidence presented.
Those findings of the trial court then come to this court clothed with the presumption of correctness and should not be disturbed unless they are clearly erroneous. The appealing party has the burden of demonstrating that the trial court’s holding is clearly erroneous.
It has not been made to appear that the proof is insufficient to support the findings and judgment of the trial court. From our study of the record we are satisfied that there is sufficient competent evidence to support the judgment appealed. Marx v. Goldfinger, Fla.App.1966, 187 So.2d 380.
Affirmed.